DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a front-end unit that digitizes the RF signals..” in claim 148.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
For examination purposes, Examiner interprets the “front-end unit” to comprise circuitry, including an analog-to-digital converter (ADC), as set forth in paragraph [0071] of the instant PG-Pub 2021/0405172, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 148, 156 and 162 are objected to because of the following informalities:  
In claim 148, in line 20, the word --- the --- should be inserted before the word “image”.
In claim 148, in line 29, the term “a first…” should refer to --- the first ---.
In claim 148, in line 31, the term “a second…” should refer to --- the second ---.
In claim 156, in line 24, the term “a first…” should refer to --- the first ---.
In claim 156, in line 26, the term “a second…” should refer to --- the second ---.
In claim 162, in line 27, the term “a first…” should refer to --- the first ---.
In claim 162, in line 29, the term “a second…” should refer to --- the second ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 148-170 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 148, in lines 18 and 24, it is unclear as to whether the “an RF sample” is referring to one of the “RF samples” set forth in line 6 of the claim, or is referring to a different RF sample.  For examination purposes, Examiner assumes the former.  Claim 156 is similarly rejected (see lines 14 and 19), as is claim 162 (see lines 11-12 and 22).  
With regards to claim 148, in line 22, it is unclear as to whether the “a beam” is referring to the same beam set forth in line 9 of the claim, or referring to a different beam.  For examination purposes, Examiner assumes the former.  Claim 162 is similarly rejected (see line 15), as is claim 156 (see line 17). 
With regards to claim 148, in line 28, it is unclear as to whether the “a location” and “a trajectory” are referring to the same location/trajectory set forth in lines 8 and 9 of the claim or is referring to a different location/trajectory.  For examination purposes, Examiner assumes the former.  Claim 156 is similarly rejected (see line 20), as is claim 162 (see line 23).
With regards to claim 148, in line 27, it is unclear as to whether “the received RF sample” is referring to the received RF sample set forth in line 7 (i.e. “RF sample is received..”) or referring to the received RF sample set forth in line 24 (i.e. “receiving an RF sample..”).  For examination purposes, Examiner assumes that each of the references to the received RF sample is referring to the same received RF sample.  Claim 156 is similarly rejected (see line 22), as is claim 162 (see line 25).  
In claim 156, in line 13, the limitation “each RF index” is recited.  However, there is no earlier mention of RF index/indices and therefore it is unclear as to which “each” RF index is being referred to.  Claim 162 is similarly rejected (see line 16).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 148-170 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,856,843. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claims 148, 156 and 162 of the instant application is generic to all that is recited in claims 1, 7 and 11, respectively, of the Patent.  That is, claims 1, 7 and 11 of the Patent falls entirely within the scope of instant claims 148, 156, and 162 of the Patent.  Specifically, because claims 1, 7 and 11 of the Patent claims the same steps and structure (i.e. a plurality of transducer elements, a front-end unit that digitizes the RF signals, a real-time beamformer having a transmit beamformer and a flag table based receive beamformer, a processor that generates raw image data (i.e. image data), wherein the processing further comprises receiving an RF sample, sending the received RF sample if the flag is a first positive flag (i.e. “first flag indicator value”), discarding the received RF sample if the flag has a non-positive value (i.e. “second flag indicator value”), adding the RF samples corresponding to a pixel from all of the data channels to generate an image value for the pixel (i.e. “processing RF samples…to generate an image value for the first pixel”), etc.) as claimed in instant claims 148, 156 and 162, the device/method/system of instant claims 148, 156 and 162 are anticipated by claims 1, 7 and 11 of the Patent.  
With regards to instant claim 149, claim 1 of the Patent sets forth the same limitations.
With regards to instant claim 150, claim 1 of the Patent sets forth the same limitations.
With regards to instant claim 151, claim 2 of the Patent sets forth the same limitations.
With regards to instant claim 152, claim 3 of the Patent sets forth the same limitations.
With regards to instant claim 153, claim 4 of the Patent sets forth the same limitations.
With regards to instant claim 154, claim 5 of the Patent sets forth the same limitations.
With regards to instant claim 155, claim 6 of the Patent sets forth the same limitations.
With regards to instant claim 157, claim 7 of the Patent sets forth the same limitations.
With regards to instant claim 158, claim 7 of the Patent sets forth the same limitations.
With regards to instant claim 159, claim 8 of the Patent sets forth the same limitations.
With regards to instant claim 160, claim 9 of the Patent sets forth the same limitations.
With regards to instant claim 161, claim 10 of the Patent sets forth the same limitations.
With regards to instant claim 163, claim 11 of the Patent sets forth the same limitations.
With regards to instant claim 164, claim 11 of the Patent sets forth the same limitations.
With regards to instant claim 165, claim 16 of the Patent sets forth the same limitations.
With regards to instant claim 166, claim 12 of the Patent sets forth the same limitations.
With regards to instant claim 167, claim 13 of the Patent sets forth the same limitations.
With regards to instant claim 168, claim 14 of the Patent sets forth the same limitations.
With regards to instant claim 169, claim 15 of the Patent sets forth the same limitations.
With regards to instant claim 170, claim 17 of the Patent sets forth the same limitations.

Examiner’s Comment
Claims 148-170 are rejected under 35 USC 112(b) and under Double Patenting.  However, it should be noted that, though the closest prior art Magee (US Pub No. 2010/0249596) does disclose a plurality of transducer elements (112), wherein each transducer element is associated with a data channel (paragraph [0038], Figure 2), a front-end unit (117) that digitizes the RF signals received from each data channel to provide RF samples (paragraph [0039], Figure 2) and a beamformer having a receive beamformer (200) (paragraph [0038], Figure 2), wherein the receive beamformer system has a shared interpolation filter bank and control signal generating data architecture implementing delay value sorting for imaging a target tissue (paragraph [0038]; Figure 2), and further disclose a delay data format for a 32 bit data channel data, wherein the delay data format includes a channel number and delay value and further disclose that a last channel flag bit is only set in the delay value table for the last input data channel for a given one of P interpolation filters (paragraphs [[0053], 0056]), the prior art does not teach or suggest a flag table-based receive beamformer comprising a flag table generated for a beam and for each data channel, the flag table comprising a flag associated with each of the RF samples provided by the front-end unit, wherein an RF index corresponds to a delay time associated with receiving an RF sample based on the data clock, and wherein each flag comprises a first flag indicator value or a second flag indicator value; and a processor that generates image data comprising a set of pixels, the processor performing operations in real-time comprising processing each of the RF samples provided by the front-end unit based on the flag table for each of the data channels and for a beam of ultrasonic energy directed at the region of interest, wherein the processing further comprises: a. receiving an RF sample at a clock cycle of the data clock, the RF sample associated with a location along the scanline defined by a trajectory of the beam through the region of interest; b. sending the received RF sample to a first pixel of the set of pixels in a per- data channel image buffer if the flag associated with the received RF sample comprises a first flag indicator value; c. discarding the received RF sample if the flag associated with the received RF sample comprises a second flag indicator value; d. processing RF samples corresponding to the first pixel from all of the data channels to generate an image value for the first pixel, in combination with the other claimed elements/steps.  The dependent claims include allowable subject matter due to their dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Magee (US Pub No. 2010/0249596) does disclose a plurality of transducer elements (112), wherein each transducer element is associated with a data channel (paragraph [0038], Figure 2), and that a last channel flag bit is only set in the delay value table for the last input data channel for a given one of P interpolation filters (paragraphs [[0053], 0056]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793